Case 3:19-cv-04593-LB Document 86-4 Filed 04/16/21 Page 1 of 9




                    EXHIBIT 3
      Case 3:19-cv-04593-LB Document 86-4 Filed 04/16/21 Page 2 of 9


1                   UNITED STATES DISTRICT COURT
2                  NORTHERN DISTRICT OF CALIFORNIA
3                      SAN FRANCISCO DIVISION
4
5    John Bauer, an individual and  )NO 3:19-cv-04593-LB
     as Successor in Interest of    )
6    Jacob Bauer, deceased; ROSE    )
     BAUER, an individual and as    )
7    Successor in Interest of Jacob )
     Bauer, deceased,               )
8                                   )
                    Plaintiffs      )
9                                   )
           v.                       )
10                                  )
     CITY OF PLEASANTON, et al.,    )
11                                  )
                    Defendants.     )
12   _______________________________)
13
14
15
16       REMOTE VIDEOTAPED DEPOSITION OF DAVID SPILLER
17                   Livermore, California
18                 Friday, January 29, 2021
19
20
21   Reported by:
     Heidi Hummel-Grant
22   CSR No. 12556
23   Pages 1 - 89
24
25

                                                                Page 1

                         Aiken Welch, A Veritext Company
                                  510-451-1580
      Case 3:19-cv-04593-LB Document 86-4 Filed 04/16/21 Page 3 of 9


1                    UNITED STATES DISTRICT COURT
2                   NORTHERN DISTRICT OF CALIFORNIA
3                       SAN FRANCISCO DIVISION
4
5    John Bauer, an individual and              )NO 3:19-cv-04593-LB
     as Successor in Interest of                )
6    Jacob Bauer, deceased; ROSE                )
     BAUER, an individual and as                )
7    Successor in Interest of Jacob )
     Bauer, deceased,                           )
8                                               )
                        Plaintiffs              )
9                                               )
            v.                                  )
10                                              )
     CITY OF PLEASANTON, et al.,                )
11                                              )
                        Defendants.             )
12   _______________________________)
13
14
15
16               Remote videotaped deposition of
17   DAVID SPILLER, taken on behalf of Plaintiff,
18   at Livermore, California, beginning at 1:07 p.m.
19   and ending at 3:19 p.m., on Friday, January 29,
20   2021, before Heidi Hummel-Grant, Certified
21   Shorthand Reporter No. 12556.
22
23
24
25

                                                                Page 2

                         Aiken Welch, A Veritext Company
                                  510-451-1580
      Case 3:19-cv-04593-LB Document 86-4 Filed 04/16/21 Page 4 of 9


1    APPEARANCES:
2
3    For Plaintiffs:
4         GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
5         BY:     JAYME L. WALKER
6                 J. GARY GWILLIAM
7         1999 Harrison Street
8         Suite 1600
9         Oakland, California 94612
10        510.832.5411
11        jwalker@giccb.com
12
13   For Defendants:
14        MCNAMARA, NEY, BEATTY, SLATTERY, BORGES &
15   AMBACHER, LLP
16        BY:     NOAH BLECHMAN
17        3480 Buskirk Avenue
18        Suite 250
19        Pleasant Hill, California 94523
20        925.939.5330
21        noah.blechman@mcnamaralaw.com
22
23   Also present:
24        TED HOPPE, VIDEOGRAPHER
25        BRITTANY SMITH

                                                                Page 3

                         Aiken Welch, A Veritext Company
                                  510-451-1580
      Case 3:19-cv-04593-LB Document 86-4 Filed 04/16/21 Page 5 of 9


1                                    INDEX
2    Witness:
3    DAVID SPILLER
4
5    Examination:                                     Page
6    MS. WALKER                                       6
7
8                                 EXHIBITS
                    Description                                        Page
9
     Exhibit 7      Crisis Intervention Incidents                        32
10                  (Previously Marked)
11   Exhibit 40     Danville San Ramone Article                          27
12
     Exhibit 41     Video                                                73
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                Page 4

                         Aiken Welch, A Veritext Company
                                  510-451-1580
      Case 3:19-cv-04593-LB Document 86-4 Filed 04/16/21 Page 6 of 9


1                       Livermore, California

2       Friday, January 29, 2021, 1:07 p.m. - 3:19 p.m.

3

4             THE VIDEOGRAPHER:      Good afternoon.       We are

5     going on the record.      The time now is 1:07 on                01:07

6     January -- I'm sorry, yeah 1:07, on January 29th,

7     2021.

8             This is Media Unit 1 in the video recorded

9    deposition of Chief David Spiller in the matter --

10   in the matter of John Bauer, et al., versus the City              01:07

11   of Pleasanton, et al., filed in the United States

12   District Court, Northern District of California,

13   Case Number 3:19-cv-40493-LB.

14            This video deposition is being hosted

15   remotely, services provided by Veritext Legal                     01:07

16   Solutions.

17            My name Ted Hoppe from the firm Veritext.

18   I'm the videographer.

19            Counsel, could please voice identify

20   yourselves for the record?                                        01:07

21            MS. WALKER:     Jayme Walker for the

22    plaintiffs, and I'm here with my partner

23    Gary Gwilliam and our associate Brittany Smith.

24            MR. BLECHMAN:     Noah Blechman on behalf of

25    the defendants.                                                  01:08

                                                                 Page 5

                         Aiken Welch, A Veritext Company
                                  510-451-1580
      Case 3:19-cv-04593-LB Document 86-4 Filed 04/16/21 Page 7 of 9


1             THE VIDEOGRAPHER:        Excellent.                      01:08

2             Heidi, could please swear the witness in?

3

4                           DAVID SPILLER,

5          called as a witness by and on behalf of                     01:08

6    Plaintiff, having been first duly sworn by the

7    Certified Shorthand Reporter, was examined and

8    testifies as follows:

9

10                             EXAMINATION                             01:08

11

12            BY MS. WALKER:

13            Q    Good afternoon, Chief Spiller.            My name

14   is Jayme Walker.      I represent John and Rose Bauer

15   for the death of their son Jacob Bauer.                           01:08

16            Could you state your full name for the

17   record, please?

18            A    Sure.    My name is David Charles Spiller,

19   S-P-I-L-L-E-R.

20            Q    Okay.                                               01:08

21            Have you ever had your deposition taken

22   before, Chief Spiller?

23            A    I believe I have years -- it's been a

24   long time, in a previous civil matter.              And I think

25   it was a traffic -- a fatal traffic collision.                    01:08

                                                                  Page 6

                           Aiken Welch, A Veritext Company
                                    510-451-1580
      Case 3:19-cv-04593-LB Document 86-4 Filed 04/16/21 Page 8 of 9


1     specific mental health or mental illness direction.                  01:49

2              MS. WALKER:

3              Q   Was there any -- you know, my clients

4    John and Rose Bauer had contacted officers of the

5    Pleasanton Police Department three or four times                      01:50

6    prior to the August 1st, 2018, incident with

7    Jacob Bauer just to, you know, try to get resources

8    for eval -- his mental health and evaluation and

9    help with his condition.

10             Was there any way -- or any established                     01:50

11   protocol within the Pleasanton Police Department

12   where an officers then responding to a call related

13   to Jacob Bauer would have that information?                  That

14   his parents had been to the department several times

15   to alert them that he was mentally ill and they were                  01:50

16   concerned about a possible confrontation with

17   police?

18             MR. BLECHMAN:    I think it assumes facts not

19    in evidence.    It misstates the record.             It's an

20    incomplete hypothetical at this point.                               01:50

21             You can respond.

22             THE WITNESS:    I think it depends.           To

23    respond to your direct question, I -- you know, I

24    don't think, you know, if -- if somebody called out

25    of concern for the behavior or welfare of another                    01:51

                                                                     Page 38

                         Aiken Welch, A Veritext Company
                                  510-451-1580
      Case 3:19-cv-04593-LB Document 86-4 Filed 04/16/21 Page 9 of 9


1        Certification of Court Reporter Federal Jurat
2
3                 I, the undersigned, a Certified Shorthand
4    Reporter of the State of California do hereby
5    certify:
6                 That the foregoing proceedings were taken
7    before me remotely at the time herein set forth;
8    that any witnesses in the foregoing proceedings,
9    prior to testifying, were placed under oath; that a
10   verbatim record of the proceedings was made by me
11   using machine shorthand, which was thereafter
12   transcribed under my direction; further, that the
13   foregoing is an accurate transcription thereof.
14                That before completion of the deposition a
15   review of the transcript was not requested.
16                I further certify that I am neither
17   financially interested in the action nor a relative
18   or employee of any of the parties.
19                IN WITNESS WHEREOF, I hereby subscribe my
20   name this 16th day of February 2021.
21
22
23                <%15048,Signature%>
                  Heidi Hummel-Grant
24                Certified Shorthand Reporter No. 12556
25

                                                               Page 91

                         Aiken Welch, A Veritext Company
                                  510-451-1580
